   Case: 2:19-cr-00053-EAS Doc #: 41 Filed: 08/21/20 Page: 1 of 2 PAGEID #: 158




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                  :

                     Plaintiff,            :
                                                  CASE NO: 2:19-cr-53
       v.                                  :
                                                  JUDGE EDMUND A. SARGUS, JR.

ANDREW K. MITCHELL,                        :

                     Defendant.            :



                           MOTION OF DEFENDANT
                    TO CONTINUE PRETRIAL AND TRIAL DATES

       Now comes Defendant, Andrew K. Mitchell, by and through counsel, Mark C. Collins, who

hereby requests a continuance of the Pretrial and Trial dates. This motion is unopposed by the

Government and the Defendant continues to waive time. Reasons for said request are more fully

stated in the attached Memorandum in Support.



                                                  Respectfully submitted,

                                                  /s/ Mark C. Collins
                                                  MARK C. COLLINS (0061207)
                                                  KAITLYN C. STEPHENS (0095589)
                                                  Mark C. Collins Co., LPA
                                                  492 S. High Street, 3rd Floor
                                                  Columbus, Ohio 43215
                                                  (614) 443-3100 (614) 413-3902-fax
                                                  mark@mcollinslaw.com
                                                  kaitlyn@mcollinslaw.com
                                                  Attorneys for Defendant Andrew K. Mitchell
    Case: 2:19-cr-00053-EAS Doc #: 41 Filed: 08/21/20 Page: 2 of 2 PAGEID #: 159




                                 MEMORANDUM IN SUPPORT


       As the Court is aware, Defense Counsel also represents Mr. Mitchell in State of Ohio v.

Andrew Mitchell, case; 19 CR 1662, a murder charge, set in front of the Honorable Judge David C.

Young, in the Common Pleas Court of Franklin County, as well as the above styled case. For reasons

brought upon us by the global pandemic, a continuance was necessary and a Trial date of November

16, 2020 has been set for Mr. Mitchell’s pending State case. It is Defense Counsel’s belief that it is

in Mr. Mitchell’s best interest to focus on one matter at a time; that being the murder charge in the 19

CR 1662 case. Assistant United States Attorney, Kevin W. Kelley, is in agreement with the State

case proceeding prior to the federal case, and supports this motion. Defendant by and through

Counsel hereby again waives speedy trial rights in the above style case.



                                                       Respectfully submitted,

                                                       /s/ Mark C. Collins
                                                       MARK C. COLLINS (0061207)
                                                       KAITLYN C. STEPHENS (0095589)
                                                       Mark C. Collins Co., LPA
                                                       492 S. High Street, 3rd Floor
                                                       Columbus, Ohio 43215
                                                       (614) 443-3100 (614) 413-3902-fax
                                                       mark@mcollinslaw.com
                                                       kaitlyn@mcollinslaw.com
                                                       Attorneys for Defendant Andrew K. Mitchell


                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 21, 2020, I electronically filed the Motion to Continue with

Judge Edmund A. Sargus, Jr., using the CM/ECF System, which will send notification of such filing

to the following: Kevin W. Kelley, Esq.


                                                       /s/ Mark C. Collins
                                                       MARK C. COLLINS (0061207)
